DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed 11/4/2020.
Claims 2-14, 16 and 17 have been amended.
Claims 1-20 are currently pending and have been examined.


Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s 101 argument.  
Applicant argues that the claims are drawn to a practical application by reflecting an improvement to computer technology. Specifically applicant argues on page 15 of the response 
“The claims include a practical application by reflecting an improvement in the functioning of a computer, or an improvement to other technology or a technical field. See PEG at p. 19. For example, as discussed in the specification of the present application, conventional bidding systems are typically inflexible, inaccurate, and inefficient. Specification (U.S. Pub. No. 2020/00226675) at ]}]} [0002]-[0004], For example, conventional systems are typically inflexible in that they “employ models that rigidly generate bid distributions based on unimodal distributions having a common (i.e., fixed) variance,” which causes a failure to reflect real-world conditions Id. at ]} [0002], Accordingly, conventional systems are inaccurate in generating bid distributions that correspond to the real-world 

The claimed invention provides several improvements over conventional systems. For example, the claimed invention provides more flexibility by “generating parametric bid distributions having a variance that depends on the characteristics of a bid request,” avoiding the rigid adherence of many conventional systems that winning bids are drawn from distributions having a common variance. Id. at ]} [0027], Accordingly, the claimed invention also provides more accuracy, generating bid distributions that more accurately reflect real-world conditions and more accurately identifying optimal bids. Id. at ]} [0028], Further, by using a parametric censored machine learning model, the claimed invention operates more efficiently, reducing the use of computational resources required under many conventional systems. Id. at ]} [0029],”

This is not persuasive as the argued improvement to technology are part of the abstract idea, specifically furthering a fundamental economic practice and commercial or legal interactions specifically advertising, marketing or sales activities.  Therefore, the improvements represent improvements to the abstract idea, which does not integrate the abstract idea into a practical application.  

Regarding applicants’ arguments for the 103 rejection.  

Regarding claims 1-4 applicant’s arguments are persuasive, and the rejection is withdrawn.  

Regarding applicant’s arguments regarding claims 5-13 

Applicant argues that the newly amended claim 5 and its dependent are not taught by Wang and the other references cited.  Examiner respectfully disagrees.  The amendments amount to duplication of parts where the same process in preformed a second time for a second set of data, which Wang does teach a second run on the invention, however a person or ordinary skill in the art would recognize that the teaching of Wang could be performed a second time.  

Furthermore See MPEP 2144.04(VI)(B) “Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Examiner asserts that a person of ordinary skill in the art would repeat the steps of Wang, and Ping-Wang for a second bid request to arrive that the currently claimed invention.  

Therefore, applicant’s arguments regarding claim 5-13 are unpersuasive. 

Regarding applicant’s arguments regarding claims 14-20

Applicant’s arguments with respect to claim(s) 14-20 submitted on 11/4/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The clams in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-20 are either directed to a system or method, which are one of the statutory categories of invention.  (Step 1: YES).
	The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 14 and product Claim 5.  Claim 1 recites the limitations of:
 In a real-time digital bidding environment for distributing digital content to client devices over a network as client devices access digital assets from a remote server, a computer- implemented method for accurately and flexibly generating and transmitting real-time digital bids based on parametric bid distributions comprising:
performing a step for training a parametric censored machine learning model to generate parametric bid distributions for digital bid requests;
identifying a digital bid request for providing digital content to a remote client device;
performing a step for utilizing the parametric censored machine learning model to generate a parametric bid distribution for the digital bid request; and
generating a digital bid for providing the digital content to the remote client device based on the parametric bid distribution.

highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial or legal interactions specifically advertising, marketing or sales activities.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice commercial or legal interactions specifically advertising, marketing or sales activities, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claims 5 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
	The claims are also abstract under mental processes as Claim 1, for example, does not even require a computer to perform any of the steps.
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as a client devices, remote server and network (Claim 1) a  non-transitory computer readable storage medium, a processor  (Claims 5 and 14). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 5 and 14 are directed to an abstract idea without a practical application.  
Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0131] – [0137] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not 
	The claim is not patent eligible. Steps such as performing repetitive calculations are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 5, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-4, 6-13 and 15-20 further define the abstract idea that is present in their respective independent claims 1, 5, and 14 thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-4, 6-13 and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG PUB US 2012/0284128 A1) hereafter “Wang” and further in view of Ping Wang (Machine Learning for Survival Analysis: A Survey)
Regarding Claim 5
Wang teaches:
A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: determine a first digital bid request for providing digital content to a remote client device accessing a digital asset via a remote server; (See at least Wang [0052] and [0062]: [0052] “As shown in FIG. 3, flowchart 300 begins with step 302. In step 302, a dynamic cost per mille (dCPM) value is defined that is associated with a plurality of impressions. For instance, as shown in FIG. 4, user interface 402 receives a supply forecast request 410. Request 410 may be received from any type of requester, including an advertiser (e.g., advertiser system 108 of FIG. 1). Request 410 includes a contract that specifies parameters of the requested supply forecast. For instance, the contract may specify a dCPM value and a cost-per-metric value (e.g., CPC value or CPA value).” and [0062] “Referring back to FIG. 3, in step 306, a parametric distribution is determined based on the plurality of effective bid prices, the determined parametric distribution having a mean and a variance. For example, referring to FIG. 4, parametric distribution generator 406 receives effective bid prices 416.”

in response to determining the first digital bid request, and while the remote client device is accessing the digital asset via the remote server: utilize a parametric censored machine learning model to generate a first parametric bid distribution comprising a first parametric variance based on the first digital bid request, (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.” 
generate a first digital bid for providing the digital content to the remote client device based on the first parametric bid distribution. (See at least Wang  [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”)

determine a second digital bid request for providing one or more items of digital content to the remote client device accessing one or more digital assets via the remote server; and (See at least Wang [0052] and [0062]: [0052] “As shown in FIG. 3, flowchart 300 begins with step 302. In step 302, a dynamic cost per mille (dCPM) value is defined that is associated with a plurality of impressions. For instance, as shown in FIG. 4, user interface 402 receives a supply forecast request 410. Request 410 may be received from any type of requester, including an advertiser (e.g., advertiser system 108 of FIG. 1). Request 410 includes a contract that specifies parameters of the requested supply forecast. For instance, the contract may specify a dCPM value and a cost-per-metric value (e.g., CPC value or CPA value).” and [0062] “Referring back to FIG. 3, in step 306, a parametric distribution is determined based on the plurality of effective bid prices, the determined parametric distribution having a mean and a variance. For example, referring to FIG. 4, parametric distribution generator 406 receives effective bid prices 416.”) (NOTE this is a duplication of previously stated elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang a second time for a second digital bid request. (See MPEP 2144.04(VI)(B))) 
in response to determining the second digital bid request, and while the remote client device is accessing the one or more digital assets via the remote server: utilize the parametric censored machine learning model to generate a second parametric bid distribution comprising a second parametric variance that differs from the first parametric variance based on the second digital bid request; and (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.”)  (NOTE: this is a duplication of previously stated elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wand a second time for a second digital bid request. (See MPEP 2144.04(VI)(B)))
generate a second digital bid for providing the one or more items of digital content to the remote client device based on the second parametric bid distribution. (See at least Wang  [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”) (NOTE: this is a duplication of previously stated elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang a second time for a second digital bid request. (See MPEP 2144.04(VI)(B)))


However Wang and Han do not specifically teach a “parametric censored machine learning model”  

However Ping Wang teaches at least at (page 13 section 3.3 Parametric Models) “The parametric censored regression models assume that the survival times or the logarithm of the survival times of all instances in the data follow a particular theoretical distribution [Lee and Wang 2003].”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang and Han with machine learning for survival analysis of Ping Wang since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because It is simple, efficient and effective in predicting the time to event of interest using parametric methods. The parametric survival models tend to obtain the survival estimates that are consistent with a theoretical survival 

Regarding Claim 13
Wang, Han, and Ping Wang teaches all the limitations of claim 5 which claim 13 depends as discussed above.
The non-transitory computer readable storage medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine at least one of the first digital bid request or the second digital bid request by identifying bid request characteristics comprising at least one of a client device type, a client device location, a user gender, a user age, a publisher, publisher verticals, or digital auction type. (See at least Wang [0057] “User data 510 includes the attributes of users (demographic attributes, geographical attributes, etc.) that the requester desires to target.”

Claim 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claim 5 and further in view of Han et al. (PG PUB US 2018/0365674 A1) hereafter “Han”
Regarding Claim 6
Wang, Han, and Ping Wang teaches all the limitations of claim 5 which claim 6 depends as discussed above.
However Wang does not specifically teach “the parametric censored machine learning model comprises a parametric censored, mixture density machine learning model trained to generate parametric, multi-modal distributions, and the instructions, when executed by the at least one processor, cause the computing device to utilize the parametric censored machine learning model to generate the parametric bid distribution by utilizing the parametric censored, mixture density machine learning model to generate a parametric, multi-modal bid distribution.”

However Han teaches:
the parametric censored machine learning model comprises a parametric censored, mixture density machine learning model trained to generate parametric, multi-modal distributions, and (See at least Han  [0078] and (Fig. 1B): [0078] “In some implementations, transaction simulation platform 220 may determine a sample statistical distribution using a probabilistic transaction model other than a GMM. For example, transaction simulation platform 220 may determine a sample statistical distribution using another type of mixture model, such as a GAN, a mixture density model, a probability mixture model, a flexible mixture model, and/or the like.”  And (Fig. 1B) which shows a multi modal distribution
further comprising instructions that, when executed by the at least one processor, cause the computing device to: utilize the parametric censored machine learning model to generate the first parametric bid distribution by utilizing the parametric censored, mixture density machine learning model to generate a first parametric, multi-modal bid distribution; and utilize the parametric censored machine learning model to generate the second parametric bid (See at least Han [0004] “According to some possible implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by the one or more processors, cause the one or more processors to …  determine one or more sample statistical distributions for a probabilistic transaction model by using one or more machine learning techniques”) (NOTE: this is a duplication of elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Han a second time for a second parametric bid distribution. (See MPEP 2144.04(VI)(B)))
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction information that is similar to real transaction information, the transaction simulation platform conserves processing resources relative to devices that generate simulated transaction information that is not relevant to or not similar to the real transaction information, (Han [0012]) Therefore, Claim 6, is obvious over the disclosure of Wang and Han in view of Ping Wang

Regarding Claim 7
Wang, Han, and Ping Wang teaches all the limitations of claim 6 which claim 7 depends as discussed above.
Wang teaches:
The non-transitory computer readable storage medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to: utilize the parametric censored, mixture density machine learning model to generate the first parametric, multi-modal bid distribution by utilizing the parametric censored, mixture density machine learning model to generate a first plurality of parametric variances, a first plurality of parametric means, and a first plurality of mixture weights and utilize the parametric censored, mixture density machine learning model to generate the second parametric, multi-modal bid distribution by utilizing the parametric censored, mixture density machine learning model to generate a second plurality of parametric variances that differs from the first plurality of parametric variances, a second plurality of parametric means that differs from the first plurality of parametric means, and a second plurality of mixture weights. (See at least Wang “Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”  (NOTE: this is a duplication of elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang a second time for a second parametric, multi-modal bid distribution. (See MPEP 2144.04(VI)(B)))

However, Wang does not specifically teach a plurality of means, variances and weights. 

However Han teaches:
At least at [0077] Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction 

Regarding Claim 8
Wang, Han, and Ping Wang teaches all the limitations of claim 7 which claim 8 depends as discussed above.
The non-transitory computer readable storage medium of claim 7 wherein at least one of the first plurality of parametric variances or the second plurality of parametric variances comprises at least four parametric variances.
(NOTE: this elements contains conditional language, where only one of the first or second plurality of parametric variances requires at least four parametric variances)
The combined references teach more than one variance.  They do not explicitly teach at least four parametric variances.  However, one of ordinary skill in the art would recognize that additional variances from a maximization step can include at least four variances.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that at least four parametric variances can be used when preforming a maximization step, which generated additional values.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of parametric variances and would provide predictable results.

Regarding Claim 9
Wang, Han, and Ping Wang teaches all the limitations of claim 7 which claim 9 depends as discussed above.
Wang does not specifically teach, “wherein at least one of the first plurality of parametric variances or the second plurality of parametric variances comprises a parametric variance having a different value than other parametric variances of the first plurality of parametric variances and the second plurality of parametric variances.”
However Han teaches: 
At least at [0077] “If the threshold level of similarity is satisfied, then transaction simulation platform 220 may identify the additional values as the sample statistical distribution to be used for the GMM. If the threshold is not satisfied, then transaction simulation platform 220 may continue to modify (e.g., increase or decrease) the additional values until the threshold is satisfied.” (NOTE: modified additional values have different numbers (increased or decreased) therefore a first and a second additional value bust have a different value)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in 

Regarding Claim 10
Wang, Han, and Ping Wang teaches all the limitations of claim 5 which claim 10 depends as discussed above.
Wang teaches:
wherein the instructions, when executed by the at least one processor, cause the computing device to generate the first digital bid for providing the digital content to the remote client device based on the first parametric bid distribution by: utilizing the first parametric bid distribution to identify an increased probability of return for a reduced cost; and generating the first digital bid based on the increased probability of return for the reduced cost.  (See at least Wang [0008] In NGD pricing deals, such as a deal using CPM pricing, an advertiser is forced to pay the same amount for every impression. However, not every impression is of equal value to the advertiser. The value of a particular impression to an advertiser may depend on various factors, such as the position of the impression on a web page, attributes of the user viewing the web page, and/or further factors. It is highly inefficient for an advertiser running a $3 fixed CPM campaign to pay $3.00 for an impression that is only worth $2.25 to the advertiser. Dynamic CPM (dCPM) pricing is a form of advertisement pricing that enables advertisers to vary their bid price based on the perceived value of every individual impression and based on their return-on-investment (ROI) goals. dCPM pricing enables improved price efficiency, such that advertisers pay more for high value impressions and less for low value impressions. (Emphasis added)

Regarding Claim 12
Wang, Han, and Ping Wang teaches all the limitations of claim 5 which claim 12 depends as discussed above.
The non-transitory computer readable storage medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to: determine a third digital bid request for providing the one or more items of digital content to a second remote client device accessing the one or more digital assets via the remote server; (See at least Wang [0052] and [0062]: [0052] As shown in FIG. 3, flowchart 300 begins with step 302. In step 302, a dynamic cost per mille (dCPM) value is defined that is associated with a plurality of impressions. For instance, as shown in FIG. 4, user interface 402 receives a supply forecast request 410. Request 410 may be received from any type of requester, including an advertiser (e.g., advertiser system 108 of FIG. 1). Request 410 includes a contract that specifies parameters of the requested supply forecast. For instance, the contract may specify a dCPM value and a cost-per-metric value (e.g., CPC value or CPA value). [0062] “Referring back to FIG. 3, in step 306, a parametric distribution is determined based on the plurality of effective bid prices, the determined parametric distribution having a mean and a variance. For example, referring to FIG. 4, parametric distribution generator 406 receives effective bid prices 416.” (NOTE: this is a duplication of elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang for a third time for a third digital bid request. (See MPEP 2144.04(VI)(B)))

in response to determining the third digital bid request, and while the second remote client device is accessing the one or more digital assets via the remote server: utilize the parametric censored machine learning model to generate a third parametric bid distribution comprising a third parametric variance based on the third digital bid request, the third parametric variance having a different value than the first parametric variance; and (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.”   (NOTE: this is a duplication of elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang for a third time for a third digital bid request. (See MPEP 2144.04(VI)(B)))

generate a third digital bid for providing the one or more items of digital content to the second remote client device based on the third parametric bid distribution.  (See at least Wang  [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”) (NOTE: this is a duplication of elements, it would be obvious to a person of ordinary skill in the art to use the teachings of Wang for a third time for a third digital bid request. (See MPEP 2144.04(VI)(B)))
However Wang does not specially teach “the third parametric variance having a different value than the first parametric variance and the second parametric variance;” 
However Han teaches:
At least at [0077]“If the threshold level of similarity is satisfied, then transaction simulation platform 220 may identify the additional values as the sample statistical distribution to be used for the GMM. If the threshold is not satisfied, then transaction simulation platform 220 may continue to modify (e.g., increase or decrease) the additional values until the threshold is satisfied.” (NOTE: modified additional values have different numbers (increased or decreased) therefore a first and a second additional value bust have a different value)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction information that is similar to real transaction information, the transaction simulation platform conserves processing resources relative to devices that generate simulated transaction information that is not relevant to or not similar to the real transaction information, (Han [0012])

However Wang and Han do not specifically teach a third digital bid request, and a second remote client device and a third generated bid.
However the combined references teaches responding to a digital bid request from a remote client device and generating a bid.  They do not explicitly teach a third digital bid request, from a second remote client device and generating a second generated bid.  However one of ordinary skill in the art would recognize that a second digital bid request, from a second remote client device and generating a second bid could be used 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that a third bid request would be submitted by a second remote client device and then generate a third bid.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of generating bid requests and would provide predictable results.



Claim 14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG PUB US 2012/0284128 A1) hereafter “Wang” and further in view of Ping Wang (Machine Learning for Survival Analysis: A Survey) and further in view of Han et al. (PG PUB US 2018/0365674 A1) hereafter “Han” and further in view of Cui et al. (PG PUB US 2013/0339126 A1) hereafter “Cui”.

Regarding Claim 14
Wang teaches:
at least one processor; (See at least Wang [0110] “Computer 1800 includes one or more processors (also called central processing units, or CPUs), such as a processor 1804. Processor 1804 is connected to a communication infrastructure 1802, such as a communication bus. In some embodiments, processor 1804 can simultaneously operate multiple computing threads.” 
wherein the predicted parametric, multi-modal distribution comprises a plurality of predicted parametric variances, a plurality of predicted parametric means, and a plurality of predicted mixture weights; and (See at least Wang “Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.”

However Wang does not teach: 

at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: train a parametric censored, mixture density machine learning model to generate bid distributions for bid requests by: analyzing a training bid request utilizing the parametric censored, mixture density machine learning model to generate a predicted parametric, multi-modal distribution, (See at least Han [0071] and (Fig. 1B): [0071] “In some implementations, transaction simulation platform 220 may use a machine learning technique to train a probabilistic transaction model. For example, transaction simulation platform 220 may train a probabilistic transaction model using one or more configuration parameters. A configuration parameter (e.g., a Gaussian mixture) may be used to approximate a sample statistical distribution, and may include a value indicating a mean, a standard deviation, a weight, and/or the like. In this case, transaction simulation platform 220 may use machine learning to iteratively modify configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution.”   And (Fig. 1B) which shows a multi modal distribution
wherein the predicted parametric, multi-modal distribution comprises a plurality of predicted parametric variances, a plurality of predicted parametric means, and a plurality of predicted mixture weights; and (See at least Han At least at [0077] Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value.”
modify the parametric censored, mixture density machine learning model by comparing the plurality of predicted parametric variances, the plurality of predicted parametric means, and the plurality of predicted mixture weights with a training real-time bidding result corresponding to the training bid request.  (See at least Han [0077] “Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value. In this case, transaction simulation platform 220 may compare the MDL value to a threshold value to determine whether the additional values satisfy a threshold level of similarity with the transaction values associated with the actual statistical distribution. If the threshold level of similarity is satisfied, then transaction simulation platform 220 may identify the additional values as the sample statistical distribution to be used for the GMM. If the threshold is not satisfied, then transaction simulation platform 220 may continue to modify (e.g., increase or decrease) the additional values until the threshold is satisfied.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction information that is similar to real transaction information, the transaction simulation platform conserves processing resources relative to devices that generate simulated transaction 

However Wang and Han do not specifically teach a “parametric censored machine learning model”  

However Ping Wang teaches at least at (page 13 section 3.3 Parametric Models) “The parametric censored regression models assume that the survival times or the logarithm of the survival times of all instances in the data follow a particular theoretical distribution [Lee and Wang 2003].”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang and Han with machine learning for survival analysis of Ping Wang since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because It is simple, efficient and effective in predicting the time to event of interest using parametric methods. The parametric survival models tend to obtain the survival estimates that are consistent with a theoretical survival distribution.” (Ping Wang (Page 13 lines 18-22) 

However Wang, Han and Ping Wang do not specifically teach “each bid distribution providing a probability of winning a corresponding bid request for each potential bid price over a range of potential bid prices” and “that provides predicted probabilities of winning the training bid request over a corresponding range of potential bid prices,”
However Cui teaches:
“each bid distribution providing a probability of winning a corresponding bid request for each potential bid price over a range of potential bid prices” (See at least Cui [0045] “In one embodiment, the forecaster 112 receives campaign info 202, which is used to return a number of samples and the number of impressions for each sample as part of the SF 302. Each sample may be a representative impression of the matched impressions: The samples may be sent to the bid landscape forecasting service 304 ("BLS") to estimate the winning bid distribution for each sample. BLS 304 is for winning bid distribution estimation and may estimate the win rate. The winning bid distribution may be used to predict a win rate of the campaign based on its calculated eCPM. The estimated win rate may be used to calculate the won impressions the NGD system actually delivered. The won impressions may equal the product of the available impressions times the win rate times the participation rate.”
and “that provides predicted probabilities of winning the training bid request over a corresponding range of potential bid prices,” (See at least Cui [0012] “In NGD advertising a spot auction may be run for every ad slot on the publisher's page, in which advertisers with matching target profiles participate. The ads may be ranked based on their expected revenue and the winning ad is displayed. Estimating the expected revenue for pay-per click and post-click conversion payment models requires knowing the probability that the user will click on the candidate ad if shown in that ad slot on the publisher's page. An NGD system may rely on machine learning models to forecast the click probability of eligible CPC/CPA ads. These models may be trained using data collected from live systems. The identity of the users, publishers and ads may be used as features in such models, together with other high level category information. For ads that have been in the system for a long period of time, the forecasting of click probability using identifier based features may be generally reliable, however it becomes more difficult for new ads and new campaigns.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang, Han and Ping-Wang with the campaign performance forecasting for non-guaranteed delivery advertising of Cui since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the forecasting may be utilized for display advertising with non-guaranteed delivery ("NGD") systems in which a bidding platform allows advertisers to bid for ad impressions, clicks, and/or conversions.” (Cui (abstract)). Therefore, Claim 14, is obvious over the disclosure of Wang and Han in view of Ping Wang and Cui.

Regarding Claim 16
Wang, Han, Ping Wang and Cui teaches all the limitations of claim14 which claim 16 depends as discussed above.
Wang does not specifically teach “the plurality of predicted parametric means comprises a first predicted parametric mean for a first predicted distribution and a second predicted parametric mean for a second predicted distribution, the plurality of predicted parametric variances comprises a first predicted parametric variance for the first predicted distribution and a second predicted parametric variance for the second predicted distribution, the plurality of predicted mixture weights comprises a first predicted mixture weight corresponding to the first predicted distribution and a second predicted mixture weight corresponding to the second predicted distribution, and further comprising instructions that, when executed by the at least one processor, cause the system to generate the predicted parametric, multi-modal distribution by combining the first predicted distribution and the second predicted distribution based on the first mixture weight and the second mixture weight.”

However Han teaches:
the plurality of predicted parametric means comprises a first predicted parametric mean for a first predicted distribution and a second predicted parametric mean for a second predicted distribution,  (See at least Han [0077] “Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value. 
the plurality of predicted parametric variances comprises a first predicted parametric variance for the first predicted distribution and a second predicted parametric variance for the second predicted distribution (See at least Han [0077] “Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value. 

the plurality of predicted mixture weights comprises a first predicted mixture weight corresponding to the first predicted distribution and a second predicted mixture weight corresponding to the second predicted distribution, (See at least Han [0077] “Additionally, transaction simulation platform 220 may execute the maximization step. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value. 

Further comprising instructions that, when executed by the at least one processor, cause the system to generate the predicted parametric, multi-modal distribution by combining the first predicted distribution and the second predicted distribution based on the first mixture weight and the second mixture weight. (See at least Han [0077]. For example, transaction simulation platform 220 may execute the maximization step by generating additional values associated with an additional mean, an additional variance, one or more additional weights, and/or the like, and may compare the additional values (which combine to form the sample statistical distribution) to transaction values associated with the actual statistical distribution to determine a mode dependent loss (MDL) value. In this case, transaction simulation platform 220 may compare the MDL value to a threshold value to determine whether the additional values satisfy a threshold level of similarity with the transaction values associated with the actual statistical distribution. If the threshold level of similarity is satisfied, then transaction simulation platform 220 may identify the additional values as the sample statistical distribution to be used for the GMM. If the threshold is not satisfied, then transaction simulation platform 220 may continue to modify (e.g., increase or decrease) the additional values until the threshold is satisfied.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction 

Regarding Claim 18
Wang, Han, and Ping Wang teaches all the limitations of claim14 which claim 18 depends as discussed above.
Wang does not specifically teach “wherein the plurality of predicted parametric variances comprises a first predicted parametric variance and a second predicted parametric variance having a different value than the first predicted parametric variance.”
However Han teaches: 
At least at [0077] “If the threshold level of similarity is satisfied, then transaction simulation platform 220 may identify the additional values as the sample statistical distribution to be used for the GMM. If the threshold is not satisfied, then transaction simulation platform 220 may continue to modify (e.g., increase or decrease) the additional values until the threshold is satisfied.” (NOTE: modified additional values have different numbers (increased or decreased) therefore a first and a second additional value bust have a different value)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang with Using a mixture model to generate simulated transaction information of Han since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[b]y using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction information that is similar to real transaction information, the transaction simulation platform conserves processing resources relative to devices that generate simulated transaction information that is not relevant to or not similar to the real transaction information, (Han [0012]) Therefore, Claim 18, is obvious over the disclosure of Wang and Han in view of Ping Wang

Regarding Claim 19
Wang, Han, and Ping Wang teaches all the limitations of claim 14 which claim 19 depends as discussed above.
Wang teaches:
further comprising instructions that, when executed by the at least one processor, cause the system to: identify a digital bid request for providing digital content to a remote client device accessing a digital asset via a remote server; (See at least Wang [0052] and [0062]: [0052] As shown in FIG. 3, flowchart 300 begins with step 302. In step 302, a dynamic cost per mille (dCPM) value is defined that is associated with a plurality of impressions. For instance, as shown in FIG. 4, user interface 402 receives a supply forecast request 410. Request 410 may be received from any type of requester, including an advertiser (e.g., advertiser system 108 of FIG. 1). Request 410 includes a contract that specifies parameters of the requested supply forecast. For instance, the contract may specify a dCPM value and a cost-per-metric value (e.g., CPC value or CPA value). [0062] “Referring back to FIG. 3, in step 306, a parametric distribution is determined based on the plurality of effective bid prices, the determined parametric distribution having a mean and a variance. For example, referring to FIG. 4, parametric distribution generator 406 receives effective bid prices 416.”
“in response to identifying the digital bid request, utilize the trained parametric censored, mixture density machine learning model to generate a parametric, multi-modal distribution;  (see at least Wang “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.”)

generate a digital bid for providing the digital content to the remote client device based on the parametric, multi-modal distribution. (See at least Wang [0068]and fig. 1b: {0068] Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412.” And (Fig. 1B) which shows a multi modal distribution

Regarding Claim 20
Wang, Han, and Ping Wang teaches all the limitations of claim19 which claim 20 depends as discussed above.
Wang teaches :
wherein the instructions, when executed by the at least one processor, cause the system to generate the digital bid for providing the digital content to the remote client device based on the parametric, multi-modal distribution by: utilizing the parametric, multi-modal (See at least Wang [0008] In NGD pricing deals, such as a deal using CPM pricing, an advertiser is forced to pay the same amount for every impression. However, not every impression is of equal value to the advertiser. The value of a particular impression to an advertiser may depend on various factors, such as the position of the impression on a web page, attributes of the user viewing the web page, and/or further factors. It is highly inefficient for an advertiser running a $3 fixed CPM campaign to pay $3.00 for an impression that is only worth $2.25 to the advertiser. Dynamic CPM (dCPM) pricing is a form of advertisement pricing that enables advertisers to vary their bid price based on the perceived value of every individual impression and based on their return-on-investment (ROI) goals. dCPM pricing enables improved price efficiency, such that advertisers pay more for high value impressions and less for low value impressions. (Emphasis added)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 5, and further in view of Magdon-Ismmail et al. (PG PUB US 2008/0195462 A1).
Regarding Claim 11 
Wang, Han, and Ping Wang teaches all the limitations of claims 5 and 14 which claims 11 and 17 depends as discussed above.
Wang teaches:
The non-transitory computer readable storage medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to utilize the parametric censored machine learning model to generate the first parametric bid distribution and the second parametric bid distribution by utilizing a neural network to generate the first parametric bid distribution and the second parametric bid distribution (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.” 

Wang, Han and Ping Wang do not specifically teach “wherein the parametric censored machine learning model comprises a neural network.”
However Magdon-Ismmail teaches:
At least at [0067] A variety of tools already exist in AI machine learning to perform such fits ranging from non -parametric models (Kernel estimators) to parametric models (Linear regression, neural networks, support vector machines, clustering based classification algorithms such as radial basis function networks)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang, Han and Ping Wang with Method for collecting and correlating data from information sources to deliver more relevant and effective advertising of Magdon-Ismail since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to “incentivize internet users to become participants in all types of predictive markets (not just those involved in the trading of websites) and then to trade intelligently and non-arbitrarily.” (Magdon-Ismail [0036] Therefore, Claims 11, is obvious over the disclosure of Wang, Han and Ping Wang in view of Magdon –Ismail.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the references of claim 14 above, and further in view of Magdon-Ismmail et al. (PG PUB US 2008/0195462 A1).
Regarding Claim 17
Wang, Han, and Ping Wang teaches all the limitations of claim 14 which claim 17 depends as discussed above.
Wang teaches:
The system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to train wherein the parametric censored, mixture density machine learning model comprises to generate the bid distributions for the bid requests by training a neural network to generate the bid distributions for the bid requests. (See at least Wang  [0062] and [0068]:[0062] “In an embodiment, parametric distribution generator 406 may be configured to determine a parametric distribution based on effective bid prices 416, including determining a mean (an average effective bid price) and a variance for the parametric distribution.” And [0068] “Referring back to FIG. 3, in step 308, bids are determined for impressions of the plurality of impressions based on the plurality of effective bid prices and a participation probability function based at least on the dCPM value, the mean, and the variance. For example, as shown in FIG. 4, actual bid generator 408 receives parametric distribution information 418 and dCPM value 412. Actual bid generator 408 is configured to determine bids for the impressions indicated in impressions data 414 based on one or more of effective bid prices 416, mean 604, variance 606 (which may each be included in parametric distribution information 418), and dCPM value 412. As shown in FIG. 4, actual bid generator 408 generates bids 420, which includes bids for one or more of the impressions indicated in impressions data 414.”)
Wang, Han and Ping Wang do not specifically teach “wherein the parametric censored machine learning model comprises a neural network.”
However Magdon-Ismmail teaches:
At least at [0067] A variety of tools already exist in AI machine learning to perform such fits ranging from non -parametric models (Kernel estimators) to parametric models (Linear regression, neural networks, support vector machines, clustering based classification algorithms such as radial basis function networks)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang, Han, Ping Wang and Cui with Method for collecting and correlating data from information sources to deliver more relevant and effective advertising of Magdon-Ismail since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to “incentivize internet users to become participants in all types of predictive markets (not just those involved in the trading of websites) and then to trade intelligently and non-arbitrarily.” (Magdon-Ismail [0036] Therefore, Claim 17, is obvious over the disclosure of Wang, Han, Ping Wang and Cui in view of Magdon –Ismail.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 14 above, and further in view of Schulz-Trieglaff et al. (PG PUB US 2019/0220704 A1).
Regarding Claim 15
Wang, Han, and Ping Wang teaches all the limitations of claims 14 which claims 15 depends as discussed above.
Wang, Han, and Ping Wang do teaches  specifically teach “when executed by the at least one processor, cause the system to, based on comparing the plurality of predicted parametric variances, the plurality of predicted parametric means, and the plurality of predicted mixture weights with the training real-time bidding result corresponding to the training bid request,” as discussed in above in claim 14.
However Wang, Han, and Ping Wang do not specifically teach “modify internal parameters of the parametric censored, mixture density machine learning model using a loss function.”
However Schulz – Trieglaff teaches:
At least at [0040]   “Another core element in the training of deep neural networks is regularization, which refers to strategies intended to avoid overfitting and thus achieve good generalization performance. For example, weight decay adds a penalty term to the objective loss function so that weight parameters converge to smaller absolute values. Dropout randomly removes hidden units from neural networks during training and can be considered an ensemble of possible subnetworks. To enhance the capabilities of dropout, a new activation function, maxout, and a variant of dropout for recurrent neural networks called rnnDrop have been proposed. Furthermore, batch normalization provides a new regularization method through normalization of scalar features for each activation within a mini-batch and learning each mean and variance as parameters.” 
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Order-Independent approximation for order-dependent logic in display advertising of Wang, Han and Ping Wang with deep learning –based variant classifier of Schilz-Trieglaff since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to “The goal of training deep neural networks is optimization of the weight parameters in each layer, which gradually combines simpler features into complex features so that the most suitable hierarchical representations can be learned from data.” (Schilz-Trieglaff [0039] Therefore, Claim 15, is obvious over the disclosure of Wang, Han, Ping Wang and Cui in view of Schilz-Trieglaff.

Prior art Rejection
After further search and consideration the art rejection regarding claims 1-4 have been withdrawn.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693